 

 

Exhibit 10.39

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

COMMSCOPE HOLDING COMPANY, Inc.

Non-Employee DIRECTOR COMPENSATION PLAN

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Amended November 28, 2017

 

 

 

LEGAL02/35874214v3

--------------------------------------------------------------------------------

 

 

 

 

COMMSCOPE HOLDING COMPANY, Inc.

Non-Employee DIRECTOR COMPENSATION PLAN

 

ARTICLE 1

PURPOSE

 

1.1.BACKGROUND. The Plan is considered to be and shall be operated as a subplan
of the LTIP.  The Plan was amended September 9, 2015, to, among other things,
change the date of the Annual Stock Grant under Article 6, and was further
amended on November 28, 2017 to contemplate potential Supplemental Cash
Retainers for additional board positions.   

 

1.2.Purpose. The purpose of the Plan is to attract, retain and compensate
highly-qualified individuals who are not employees of the Company or any of its
Affiliates for service as members of the Board by providing them with
competitive compensation and an equity interest in the Company.  The Company
intends that the Plan will benefit the Company and its stockholders by allowing
Non-Employee Directors to have a personal financial stake in the Company through
an ownership interest in the Company’s Stock and will closely associate the
interests of Non-Employee Directors with that of the Company’s stockholders.  

 

1.3.ELIGIBILITY.  Non-Employee Directors of the Company who are Eligible
Participants, as defined below, shall automatically be participants in the Plan.

 

ARTICLE 2

DEFINITIONS

 

2.1.DEFINITIONS. Capitalized terms used herein and not otherwise defined shall
have the meanings given such terms in the LTIP.  Unless the context clearly
indicates otherwise, the following terms shall have the following meanings:

 

 

(a)

“Annual Meeting Date” means the date on which an annual meeting of the Company’s
stockholders is held.

 

 

(b)

“Annual Stock Retainer” means with respect to each Non-Employee Director for
each Plan Year, the dollar value to be delivered in the form of annual stock
awards under the Plan, as set forth on Schedule I hereto and as may be amended
from time to time be the Committee.

 

 

(c)

“Basic Cash Retainer” means the annual cash retainer (excluding any Supplemental
Cash Retainer, Meeting Fees (if any) and expenses) payable by the Company to a
Non-Employee Director pursuant to Section 5.1 hereof for service as a director
of the Company, as set forth on Schedule I hereto and as may be amended from
time to time by the Committee.  

 

 

(d)

“Board” means the Board of Directors of the Company.

 

 

(e)

“Committee” means the Compensation Committee of the Board.

 

 

(f)

“Company” means CommScope Holding Company, Inc., a Delaware corporation, or any
successor corporation.

 

LEGAL02/35874214v3

--------------------------------------------------------------------------------

 

 

 

 

 

(g)

“Effective Date” of the Plan means October 25, 2013.

 

 

(h)

“Eligible Participant” means any person who is a Non-Employee Director on the
Effective Date or becomes a Non-Employee Director while this Plan is in effect.

 

 

(i)

“Equity Award” means stock options, stock awards, restricted stock, restricted
stock units, stock appreciation rights, or other awards based on or derived from
the Stock which are authorized under the LTIP for awards to Non-Employee
Directors.

 

 

(j)

“LTIP” means the CommScope Holding Company, Inc. 2013 Long-Term Incentive Plan,
and any subsequent equity compensation plan approved by the stockholders and
designated by the Board as the LTIP for purposes of this Plan.

 

 

(k)

“Meeting Fees” means fees for attending a meeting of the Board or one of its
Committees as set forth in Section 5.3 hereof.

 

 

(l)

“Non-Employee Director” means a director of the Company who is not an employee
of the Company or any of its Affiliates; provided, that, for the avoidance of
doubt, “operating executives” of the Principal Stockholder shall be deemed
“Non-Employee Directors” under this Plan.

 

 

(m)

“Plan” means this CommScope Holding Company, Inc. Non-Employee Director
Compensation Plan, as amended from time to time.

 

 

(n)

“Plan Year(s)” means the approximate twelve-month periods between Annual Meeting
Dates, which, for purposes of the Plan, are the periods for which annual
retainers are earned.

 

 

(o)

“Supplemental Cash Retainer” means the supplemental annual cash retainer
(excluding Basic Cash Retainer, Meeting Fees (if any) and expenses) payable by
the Company to a Non-Employee Director pursuant to Section 5.2 hereof for
service as Chairman of the Board, Lead Director, or as a chair or member of a
committee of the Board, as set forth on Schedule I hereto and as may be amended
from time to time be the Committee.  

 

 

ARTICLE 3

ADMINISTRATION

 

3.1.ADMINISTRATION.  The Plan shall be administered by the Committee.  Subject
to the provisions of the Plan, the Committee shall be authorized to interpret
the Plan, to establish, amend and rescind any rules and regulations relating to
the Plan, and to make all other determinations necessary or advisable for the
administration of the Plan.  The Committee’s interpretation of the Plan, and all
actions taken and determinations made by the Committee pursuant to the powers
vested in it hereunder, shall be conclusive and binding upon all parties
concerned including the Company, its stockholders and persons granted awards
under the Plan.  The Committee may appoint a plan administrator to carry out the
ministerial functions of the Plan, but the administrator shall have no other
authority or powers of the Committee.  

 

3.2.RELIANCE.  In administering the Plan, the Committee may rely upon any
information furnished by the Company, its public accountants and other
experts.  No individual will have personal

LEGAL02/35874214v3

--------------------------------------------------------------------------------

 

 

 

 

liability by reason of anything done or omitted to be done by the Company or the
Committee in connection with the Plan.  This limitation of liability shall not
be exclusive of any other limitation of liability to which any such person may
be entitled under the Company’s articles of incorporation or otherwise.

 

ARTICLE 4

SHARES

 

4.1.SOURCE OF SHARES FOR THE PLAN.  Equity Awards that may be issued pursuant to
the Plan shall be issued under the LTIP, subject to all of the terms and
conditions of the LTIP.  The terms contained in the LTIP are incorporated into
and made a part of this Plan with respect to Equity Awards granted pursuant
hereto, and any such awards shall be governed by and construed in accordance
with the LTIP.  In the event of any actual or alleged conflict between the
provisions of the LTIP and the provisions of this Plan, the provisions of the
LTIP shall be controlling and determinative.  This Plan does not constitute a
separate source of shares for the grant of the Equity Awards described herein.

 

ARTICLE 5

CASH COMPENSATION

 

5.1.BASIC CASH RETAINER. Each Eligible Participant shall be paid a Basic Cash
Retainer for service as a director during each Plan Year, payable in quarterly
installments in advance.  The amount of the Basic Cash Retainer is set forth on
Schedule I, which may be amended from time to time by the Committee.  Each
person who first becomes an Eligible Participant on a date other than an Annual
Meeting Date shall be paid a pro rata amount of the Basic Cash Retainer for that
Plan Year to reflect the actual number of days such Person will serve on the
Board in the Plan Year (a “Prorated Basic Cash Retainer”).  The first
installment of a Prorated Basic Cash Retainer shall be paid on or about the
first day that such Person becomes an Eligible Participant and shall be a pro
rata amount of the Basic Cash Retainer for that fiscal quarter to reflect the
actual number of days such Person will serve on the Board in that fiscal
quarter, with normal quarterly installments to follow for the remainder of the
Plan Year, as described above.

 

5.2.SUPPLEMENTAL CASH RETAINER. The Chairman of the Board, Lead Director, and
chairs and members of committees of the Board may be paid a Supplemental Cash
Retainer during a Plan Year, payable in quarterly installments in advance at the
same times as installments of the Basic Cash Retainer are paid.  The amount of
the Supplemental Cash Retainer, if any, for each eligible position, is set forth
on Schedule I, which may be amended from time to time by the Committee, and may
be different for the eligible positions.  A pro rata portion of the Supplemental
Cash Retainer (a “Prorated Supplemental Cash Retainer”) will be paid to any
Eligible Participant who is elected or appointed by the Board to a position
eligible for a Supplemental Cash Retainer on a date other than an Annual Meeting
Date, to reflect the actual number of days such Person will serve in such
capacity during the Plan Year. The first installment of a Prorated Supplemental
Cash Retainer shall be paid on or about the first day that such Eligible
Participant is elected or appointed to such position and shall be a pro rata
amount of the Supplemental Cash Retainer for that fiscal quarter to reflect the
actual number of days such Person will serve in such position in that fiscal
quarter, with normal quarterly installments to follow for the remainder of the
Plan Year, as described above.  If an Eligible Participant who is in a position
eligible for a Supplemental Cash Retainer is elected or appointed by the Board
to a different eligible position on a date other than an Annual Meeting Date and
such new position is entitled to a higher Supplemental Cash Retainer than the
Eligible Participant was receiving prior to such change in position, such Person
shall receive a Prorated Supplemental Cash Retainer based upon the difference
between the higher Supplemental Cash Retainer and the lower Supplemental Cash
Retainer for such partial period.

LEGAL02/35874214v3

--------------------------------------------------------------------------------

 

 

 

 

 

5.3.MEETING FEES. Unless otherwise determined by the Committee and set forth on
Schedule I, as amended from time to time by the Committee, Eligible Participants
shall not be paid a fee for meetings of the Board or a committee thereof in
which he or she participates.  For purposes of this provision, in the event the
Committee decides to provide for meeting fees, casual or unscheduled conferences
among directors shall not constitute an official meeting.  

 

5.4.EXPENSE REIMBURSEMENT.  All Eligible Participants shall be reimbursed for
reasonable travel and out-of-pocket expenses in connection with attendance at
meetings of the Board and its committees, or other Company functions at which
the Chief Executive Officer requests the director to participate.  

 

ARTICLE 6

EQUITY COMPENSATION

 

6.1.STOCK AWARDS.  Subject to share availability under the LTIP, each Eligible
Participant shall be granted an award of Restricted Stock Units on the day that
he or she first becomes an Eligible Participant (“Initial Stock Grant”).  Each
person who first becomes an Eligible Participant on a date other than an Annual
Meeting Date shall receive a pro rata amount of the Initial Stock Grant to
reflect the actual number of months remaining between the date such person first
becomes an Eligible Participant and the next anniversary of the Annual Meeting
Date.  In addition to the Initial Stock Grant, subject to share availability
under the LTIP, each Eligible Participant in service on an Annual Meeting Date
will receive an award of Restricted Stock Units on such date (“Annual Stock
Grant” and collectively with the Initial Stock Grant, the “Stock
Grants”).  Notwithstanding the foregoing, any Eligible Participant who first
becomes an Eligible Participant on an Annual Meeting Date will not receive the
Initial Stock Grant (but will receive the Annual Stock Grant).  The Stock Grants
shall have the following terms and conditions:

 

(a)Number of Initial Stock Grants.  The number of shares in the Initial Stock
Grant to an Eligible Participant shall be determined by multiplying the
Proration Factor (as defined below) by the amount determined by (A) dividing the
Annual Stock Retainer as in effect for that Plan Year, by the Fair Market Value
of the Stock on the Grant Date, and (B) rounding to the nearest whole
number.  The Proration Factor is a fraction, the numerator of which is the
number of full months between the Grant Date and the next anniversary of the
most recent Annual Meeting Date, and the denominator of which is 12.

 

(b)Number of Annual Stock Grants.  The number of shares in the Annual Stock
Grant to an Eligible Participant shall be determined by (A) dividing the Annual
Stock Retainer as in effect for that Plan Year, by the Fair Market Value of the
Stock on the Grant Date, and (B) rounding to the nearest whole number.  

 

(c)Vesting.  The Stock Grants shall vest on the first anniversary of the Grant
Date, subject to the Non-Employee Director’s Continuous Service on each vesting
date.

 

(d)Other Plan Conditions.  To the extent not specified herein, the Stock Grants
shall be subject to the terms and conditions of the LTIP.

 

6.2.ADJUSTMENTS.  For the avoidance of doubt, the adjustment provisions of the
LTIP (along with all of the other provisions of the LTIP) shall apply with
respect to all Equity Awards granted pursuant to this Plan.

LEGAL02/35874214v3

--------------------------------------------------------------------------------

 

 

 

 

 

6.3.AWARD AGREEMENTS.  All Equity Awards granted pursuant to this Plan shall be
evidenced by an Award Certificate, which shall include such provisions, not
inconsistent with the Plan or the LTIP, as may be specified by the Committee.  

 

ARTICLE 7

Amendment, Modification and Termination

 

7.1.AMENDMENT, MODIFICATION AND TERMINATION. The Committee may, at any time and
from time to time, amend, modify or terminate the Plan without stockholder
approval; provided, however, that if an amendment to the Plan would, in the
reasonable opinion of the Committee, require stockholder approval under
applicable laws, policies or regulations or the applicable listing or other
requirements of a securities exchange on which the Stock is listed or traded,
then such amendment shall be subject to stockholder approval; and provided
further, that the Committee may condition any other amendment or modification on
the approval of stockholders of the Company for any reason.  Modification of
Equity Awards granted under this Plan shall be subject to the provisions of the
LTIP.

 

ARTICLE 8

General Provisions

 

8.1.DURATION OF THE PLAN.  The Plan shall remain in effect until terminated by
the Board or the Committee or the earlier termination or expiration of the LTIP,
including any successor plans.

 

8.2.EXPENSES OF THE PLAN.  The expenses of administering the Plan shall be borne
by the Company.

 

************




LEGAL02/35874214v3

--------------------------------------------------------------------------------

 

 

 

 

The foregoing is hereby acknowledged as being the CommScope Holding Company,
Inc. Non-Employee Director Compensation Plan, adopted by the Board to be
effective as of October 25, 2013, as amended September 9, 2015, and November 28,
2017.

 

 

COMMSCOPE HOLDING COMPANY, Inc.

 

By:   /s/ Frank B. Wyatt, II

Its:   Senior Vice President

 

 

 

LEGAL02/35874214v3

--------------------------------------------------------------------------------

 

 

 

 

SCHEDULE I

 

NON-EMPLOYEE DIRECTOR COMPENSATION SCHEDULE

 

The following shall be effective November 9, 2017, and shall remain in effect
until changed by the Committee:

 

Basic Cash Retainer, Supplemental Cash Retainer and Annual Stock Retainer:

 

 

 

Basic Cash Retainer

$80,000

Supplemental Cash Retainer

 

Lead Independent Director

$30,000

Audit Committee Chair*

$30,000

Audit Committee Member

$15,000

Compensation Committee Chair*

$20,000

Compensation Committee Member

$10,000

Nominating Committee Chair*

$15,000

Nominating Committee Member

$10,000

 

 

Annual Stock Retainer (FMV)

$160,000

 

*In lieu of (and not in addition to) the Supplemental Cash Retainer as a member
of such committee.

 

The Chairman of the Board shall not receive a Supplemental Cash Retainer.

 

Meeting Fees:

 

No additional fees for attendance at meetings.

 

 

 

 

LEGAL02/35874214v3